Citation Nr: 0916631	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-15 806	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines




THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is the surviving spouse of the Veteran who had 
recognized active service with the Philippine Commonwealth 
Army from December 1941 to July 2, 1942, from July 5, 1942 to 
September 1942, and from August 1945 to November 1945.  The 
Veteran was a prisoner of war (POW) from April 10, 1942 to 
July 2, 1942.  He died in August 1985.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a 
December 2005 decision by the Manila RO.  It was before the 
Board in May 2008 when it was remanded for further 
development.


FINDINGS OF FACT

1.  The Veteran died in August 1985.

2.  At the time of the Veteran's death, his only service-
connected disability was malaria with anemia rated 
noncompensable.

3.  The Veteran's death was due to pulmonary tuberculosis 
(PTB); no other condition contributing to the Veteran's 
demise was listed on the certificate of death.  

4.  PTB was not manifested in service or within three years 
after the Veteran's discharge from service; no disease that 
caused or contributed to cause the Veteran's death is shown 
to have been related to his service.

5.  A service-connected disability did not cause or 
contribute to cause the Veteran's death.




CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for DIC claims must also include: (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected claim; and (3) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected. 

The appellant was advised of VA's duties to notify and assist 
in the development of the claim.  While she did not receive 
complete notice before the initial rating decision, a July 
2008 letter provided certain essential notice prior to the 
readjudication of her claim in September 2008 and January 
2009.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The letter explained the evidence necessary to substantiate 
her claim, the evidence VA was responsible for providing, and 
the evidence she was responsible for providing.  Upon review 
of this letter, the Board finds that it is tailored to the 
appellant's DIC claim and satisfies the notice requirements 
set forth in Hupp.  The appellant has had ample opportunity 
to respond/ supplement the record and is not prejudiced by 
any technical notice deficiency (including in timing) that 
may have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
February 2007 letter informed the appellant of effective date 
criteria.  The appellant has not alleged that notice in this 
case was less than adequate.  The appellant was given ample 
time to respond, and by statement received in October 2008, 
she indicated that she had no additional information or 
evidence to submit.  

Regarding VA's duty to assist, the RO has obtained all 
pertinent/identified records that could be obtained; all 
evidence constructively of record (service treatment records 
(STRs)) has been secured.  The Board further finds that no 
additional development, as for medical opinions is indicated.  
In Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) noted that 38 C.F.R. § 
3.159(c)(4)(i) requires that a claimant establish that he or 
she has suffered an event, injury, or disease in service in 
order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  Here, as further 
explained below, there is no medical evidence of active PTB 
(by acceptable clinical, X-ray or laboratory studies, or by 
findings based upon acceptable hospital observation or 
treatment) during service or within three years after the 
Veteran's discharge from service.  A medical opinion is not 
necessary to decide this claim, as such opinion could not 
establish disease or injury in service or within the 
applicable presumptive period of three years.  See also 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is 
not required to accept a medical opinion that is based on the 
appellant's recitation of medical history).  Consequently, a 
remand for a medical opinion would serve no useful purpose.  
(The Board points out that the facts of this case are 
different than the facts in Garcia v. Principi, 3 Vet. App. 
382 (1992), in which the Court held that where PTB was 
initially diagnosed in service, there was no requirement that 
a private physician's medical opinion be substantiated by 
radiographic or hospitalization records.  Significantly, in 
this case there is no evidence of a diagnosis of PTB during 
the Veteran's military service.)  The appellant has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.

II.  Factual Background

STRs note no complaints or findings of PTB.  An October 1945 
Affidavit for Philippine Army Personnel, completed by the 
Veteran, contains no mention of complaints or references to 
any wounds, illnesses, or disabilities other than malaria.  
In particular, no mention of PTB was made.  A December 1945 
discharge examination report notes not complaints or findings 
of PTB.  Lungs were clear and chest X-ray was deemed not 
necessary.

By rating decision in November 1978, the RO granted service 
connection for malaria with anemia, rated noncompensable.  
The RO also denied service connection for bacillary dysentery 
and residuals of a gunshot wound to the left thigh.

The Veteran's death certificate reveals that he died at the 
age of 65.  The immediate cause of his death was PTB.  
In her September 2005 claim for service connection for the 
cause of the Veteran's death, the appellant maintained that 
the Veteran was so sickly and weak from his military service 
that he developed PTB. 

In a September 2008 medical certificate, Dr. AVB stated that 
he examined and treated the Veteran in July 1965.  At that 
time, the Veteran was complaining of weakness, periodic 
chills, low grade fever and a productive cough.  A previous 
history of malaria during World War II was noted.  The 
impression was: anemia probably triggered by malaria; PTB; 
and "Respiratory"

In response to VA's requests in October 2005, February 2007 
and July 2008 for evidence showing that the Veteran's 
service-connected malaria caused or contributed to his death, 
or evidence that the Veteran's PTB had its onset in service 
or within three years from discharge, the appellant has 
provided no additional treatment records or information.

III.  Analysis

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis 
for active tuberculosis that is manifest to a degree of 10 
percent or more within three years of separation from active 
service.  38 U.S.C.A. §§ 1101, 1112(a), 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  Diagnosis of active PTB by private 
physicians on the basis of their examination, observation, or 
treatment will not be accepted to show the disease was 
initially manifested [at a specific point in time] after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374(c).  Tubianosa 
v. Derwinski, 3 Vet. App. 181 (1992).

For a former POW, any of the anxiety states; dysthymic 
disorder (or depressive neurosis); organic residuals of 
frostbite, if it is determined that the veteran was interned 
in climatic conditions consistent with the occurrence of 
frostbite; post-traumatic osteoarthritis; atherosclerotic 
heart disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia); and stroke and its complications shall be 
service connected if manifest to a degree of disability of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is 
no record of such disease during service.  In addition, for a 
former POW who was interned or detained for not less than 30 
days, avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; irritable bowel 
syndrome; peptic ulcer disease; peripheral neuropathy except 
where directly related to infectious causes; and cirrhosis of 
the liver shall be service connected if manifest to a degree 
of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service.  See 38 C.F.R. §§ 3.307, 3.309(c).
Following a review of the record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.

The Veteran's death certificate shows that the immediate 
cause of his death was PTB.  His STRs are silent for clinical 
evidence of active PTB; contemporaneous postservice medical 
evidence of record is silent for PTB until nearly 20 years 
after the Veteran's military service.  Moreover, PTB is not 
listed in 38 C.F.R. § 3.309(c) (for diseases specific as to 
former POWs).  Consequently, the presumptive provisions of 
38 U.S.C.A. § 1112 (for chronic diseases and for diseases 
specific as to former POWs) do not apply.  

To establish service connection for PTB under these 
circumstances, the appellant must show affirmatively that the 
disease was somehow otherwise related to the Veteran's active 
service.  The earliest post-service medical evidence of PTB 
is in July 1965 (as related in a September 2008 statement 
from Dr. AVB), almost 20 years after the Veteran's service.  
Such a lengthy time interval between service and the earliest 
post-service clinical documentation of the disability is of 
itself a factor for consideration against a finding that the 
Veteran's PTB was related to his service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim 
alleging that a disability was aggravated by service).  

There is also no competent (medical) evidence in the record 
of a possible nexus between the Veteran's PTB and his 
service.  The Board recognizes that under 38 C.F.R. 
§ 3.159(c)(4)(i), VA has a duty to provide a VA medical 
examination or obtain a medical opinion once it has been 
established that the veteran had, at the time of his death, a 
current (or persistent/recurrent) disability that may have 
been related to an event, injury, or disease in service.  
Here, the appellant has not submitted any clinical or textual 
medical evidence even suggesting that the Veteran's PTB might 
have been related to his service, as she has alleged.  None 
of the Veteran's post-service treatment records suggest that 
there might have been such a nexus.  Thus, it is not shown 
that the disease that caused the Veteran's death was service 
connected (and further development of medical evidence in 
this matter is not warranted).  

Moreover, there is no competent evidence that the Veteran's 
service-connected disability (malaria) contributed to cause, 
or hastened, his death.  Under 38 C.F.R. § 3.312 (c)(4), 
there are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a  
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  Here, the Veteran's PTB clearly was 
such an overwhelming primary cause.  His only service-
connected disability, malaria with anemia, did not affect a 
vital organ, was not of itself progressive or debilitating in 
nature, and cannot be found to have accelerated his death.  
(The Veteran's malaria was rated as noncompensable at the 
time of his death and there is no indication that the Veteran 
was receiving any treatment for malaria with anemia during 
the time leading up to his death.)  

The Board has considered the appellant's assertion that the 
Veteran developed PTB during or shortly after his military 
service.  While laypersons are competent to discuss their 
observations, they are not competent to express an opinion 
concerning diagnoses, or etiology, of a disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection for the cause of the 
Veteran's death is not warranted.  The Board has considered 
the applicability of the benefit-of- the-doubt doctrine.  As 
the preponderance of the evidence is against the claim, that 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55- 57 (1991).
ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


